Citation Nr: 0408186	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to November 1, 
2001, for a grant of Dependents Educational Assistance 
Program (DEA) benefits, pursuant to 38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  The appellant in the current appeal is his 
son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the appellant's claim for Chapter 
35 DEA benefits and assigned an effective date of November 1, 
2001, for this award.  


FINDINGS OF FACT

1.  The appellant is the veteran's son.

2.  The appellant filed a claim of entitlement to DEA 
benefits on June 11, 2002, requesting benefits for coursework 
scheduled to begin in September 2002.  

3.  A June 2002 rating decision found the veteran to be 
permanently and totally disabled as a result of his service-
connected disabilities, effective from November 1, 2001; he 
was officially notified of this award in VA correspondence 
dated June 24, 2002.

4.  The appellant filed a second claim of entitlement to DEA 
benefits on February 3, 2003, requesting reimbursement of 
expenses incurred while attending coursework at Southern 
University at New Orleans from 1994 to 2001.
  


CONCLUSION OF LAW

The criteria for an effective date prior to November 1, 2001, 
for an award of DEA benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
5113 (West 2002); 38 C.F.R. §§ 21.3021, 21.4131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant is the son of a veteran.  He filed a claim of 
entitlement to DEA benefits on June 11, 2002, requesting 
reimbursement for coursework scheduled to begin in September 
2002.  On June 24, 2002, shortly after the appellant filed 
his claim, his father, the veteran, received notice that he 
was granted a permanent and total disability rating for his 
service-connected disabilities effective November 1, 2001.  
On February 3, 2003, the appellant filed a second claim for 
DEA benefits, requesting reimbursement for expenses incurred 
while attending classes at Southern University in New Orleans 
from 1994 to 2001.  In a March 2003 rating decision, the 
appellant's claim for DEA benefits was granted, with an 
effective date of November 1, 2001.  The appellant disagreed 
with the March 2003 rating decision regarding the effective 
date assigned and initiated this appeal. 

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of a veteran with a permanent and total disability 
rating, is entitled to an earlier effective date for payment 
of Chapter 35 benefits prior to November 1, 2001.

We will proceed to a discussion of the issue.  In the 
interest of clarity, we will initially discuss certain 
preliminary matters and then will address the pertinent law 
and regulations and their application to the facts and 
evidence.

Preliminary matters: The VCAA

We have given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, we find that resolution 
of the issue on appeal is based on the operation of law and 
that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  We 
find that such is the case as to the issue here on appeal.  
As explained below, there is no dispute with respect to the 
facts in this case.  The sole issue before the Board is the 
proper application of the law and regulations governing the 
assignment of effective dates to Chapter 35 claims.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).  Therefore, based on the Court's decision in 
Manning, we conclude that the appellant's claim is not 
subject to the provisions of the VCAA.

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, we observe that the appellant has 
been accorded an opportunity to present evidence and argument 
as required by the law in general.  See 38 C.F.R. § 3.103 
(2003).  The appellant was informed of his right to be 
represented and of his right to a personal hearing.  The 
appellant did, in fact, request a hearing before a Veterans 
Law Judge at the VA Central Office (CO) in Washington, D.C., 
in his VA Form 1-9 Substantive Appeal which was received in 
May 2003.  His requested hearing was scheduled to take place 
at the CO in December 2003.  The claims file shows that he 
was duly notified of the hearing date in correspondence dated 
July 2003; however, he failed to appear for the requested 
hearing and did not subsequently request his hearing to be 
rescheduled nor show good cause as to why he was unable to 
appear.  Accordingly, the Board will now proceed to a 
decision.

Pertinent law and regulations

Chapter 35 DEA benefits

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating for a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2003).

The issue in this case is not whether the claimant is 
eligible for Chapter 35 benefits.  Rather, the issue that 
must be decided in this case is what is the proper commencing 
date for the award of Chapter 35 DEA benefits.

The applicable regulations provide that, for the first award 
of Chapter 35 educational benefits, the commencing date of 
the award of educational assistance shall be the latest of:

(1) the beginning date of eligibility;

(2) one year before the date of claim;

(3) the date certified by the educational institution under 
38 C.F.R. § 21.4131(b) or (c); or

(4) the effective date of the approval of the course or one 
year before the date VA receives that approval notice, 
whichever is later.

38 C.F.R. § 21.4131(d)(1) (2003).

Subsection (b) provides:

(b) Certification by school -- the course or subject leads to 
a standard college degree. (1) When the student enrolls in a 
course offered by independent study, the commencing date of 
the award or increased award of educational assistance will 
be the date the student began pursuit of the course according 
to the regularly established practices of the educational 
institution.

(2) Except as provided in paragraphs (b)(3), (b)(4) and 
(b)(5) of this section when a student enrolls in a resident 
course or subject, the commencing date of the award or 
increased award of educational assistance will be the first 
scheduled date of classes for the term, quarter or semester 
in which the student is enrolled.

(3) When the student enrolls in a resident course or subject 
whose first scheduled class begins after the calendar week 
when, according to the school's academic calendar, classes 
are scheduled to commence for the term, quarter, or semester, 
the commencing date of the award or increased award of 
educational assistance allowance will be the actual date of 
the first class scheduled for that particular course or 
subject.

(4) When a student enrolls in a resident course or subject, 
the commencing date of the award will be the date the student 
reports to the school provided that -

(i) The published standards of the school require the student 
to register before reporting, and

(ii) The published standards of the school require the 
student to report no more than 14 days before the first 
scheduled date of classes for the term, quarter or semester 
for which the student has registered, and no later than the 
first scheduled date of classes for the term, quarter or 
semester for which the student has registered.

(5) When the student enrolls in a resident course or subject 
and the first day of classes is more than 14 days after the 
date of registration, the commencing date of the award or the 
increased award of educational assistance will be the first 
day of classes.

38 C.F.R. § 21.4131 (b) (2003).

38 U.S.C.A. § 5113 provides in pertinent part:

(b)(1) When determining the effective date of an award under 
chapter 35 of this title for an individual described in 
paragraph (2) based on an original claim, the Secretary may 
consider the individual's application as having been filed on 
the eligibility date of the individual if that eligibility 
date is more than one year before the date of the initial 
rating decision.

(2) An individual referred to in paragraph (1) is an eligible 
person who-

(A) submits to the Secretary an original application for 
education assistance under chapter 35 of this title within 
one year of the date that the Secretary makes the rating 
decision;

(B) claims such educational assistance for pursuit of an 
approved program of education during a period preceding the 
one-year period ending on the date on which the application 
was received by the Secretary; and

(C) would have been entitled to such educational assistance 
for such course pursuit if the individual had submitted such 
an application on the individual's eligibility date.

(3) In this subsection:

(A) The term 'eligibility date' means the date on which an 
individual becomes an eligible person.

(B) The term 'eligible person' has the meaning given that 
term under section 3501(a)(1) of this title under 
subparagraph A(i), A(ii), (B), or (D) of such section by 
reason of either (i) the service-connected death or (ii) 
service-connected total disability permanent in nature of the 
veteran from whom such eligibility is derived.

(C) The term 'initial rating decision' means with respect to 
an eligible person a decision made by the Secretary that 
establishes (i) service connection for such veteran's death 
or (ii) the existence of such veteran's service-connected 
total disability permanent in nature, as the case may be.

38 U.S.C.A. § 5113 (b) (West 2002)

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Analysis

The relevant factual background of this case is set out in 
the Factual Background portion of this decision.  The facts 
in this case are undisputed.

In summary, the appellant filed a claim of entitlement to DEA 
benefits on June 11, 2002 (application date) for coursework 
scheduled to begin in September 2002.  By virtue of the 
veteran's notification in June 2002 of his receipt of a total 
disability evaluation, which was made effective from November 
1, 2001, the appellant became eligible for Chapter 35 DEA 
benefits as of November 1, 2001 (eligibility date).  The 
appellant filed another claim on February 3, 2003, for 
Chapter 35 benefits, seeking reimbursement for the costs of 
attending coursework at Southern University in New Orleans 
from 1995 to 2001.  In March 2003 decision, the RO granted 
him Chapter 35 DEA benefits effective on November 1, 2001, 
and denied his claim for retroactive payment of DEA benefits 
prior to this date.  This appeal followed.

By operation of 38 C.F.R. § 21.4131, June 11, 2001, one year 
prior to the application date, and the latest of the dates 
noted, would appear to be the earliest potential effective 
date for the award of benefits.  However, he did not actually 
become eligible for receipt of Chapter 35 DEA benefits until 
the date his father, the veteran, became permanently and 
totally disabled, thus making November 1, 2001, the 
eligibility date, the latest of the dates specified under 38 
C.F.R. § 21.4131 (d)(1).  As discussed above, 38 U.S.C.A. § 
5113(b) allows for an effective date of November 1, 2001, the 
latest of the dates specified under 38 C.F.R. § 21.4131 
(d)(1).  The appellant's claim for an earlier effective date 
prior to November 1, 2001, for a grant of Chapter 35 DEA 
benefits is accordingly denied.


ORDER

Assignment of an earlier effective date prior to November 1, 
2001, for a grant of Chapter 35 DEA benefits is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



